
	
		II
		111th CONGRESS
		2d Session
		S. 3941
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit trafficking in counterfeit military goods or
		  services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Military Counterfeits
			 Act of 2010.
		2.Trafficking in
			 counterfeit military goods or services
			(a)Trafficking in
			 counterfeit military goods or servicesSection 2320 of title 18,
			 United States Code, is amended—
				(1)in subsection
			 (a), by adding at the end the following:
					
						(3)Military goods
				or services
							(A)In
				generalA person who commits an offense under paragraph (1) with
				knowledge that the good or service described in paragraph (1) is identified as
				meeting military standards or is intended for use in a military or national
				security application shall be punished in accordance with subparagraph
				(B).
							(B)Penalties
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) shall be fined
				not more than $5,000,000, imprisoned for not more than 20 years, or
				both.
								(ii)Person other
				than an individualA person other than an individual that commits
				an offense described in subparagraph (A) shall be fined not more than
				$15,000,000.
								(C)Subsequent
				offenses
								(i)IndividualAn
				individual who commits an offense described in subparagraph (A) after the
				individual is convicted of an offense under subparagraph (A) shall be fined not
				more than $15,000,000, imprisoned not more than 30 years, or both.
								(ii)Person other
				than an individualA person other than an individual that commits
				an offense described in subparagraph (A) after the person is convicted of an
				offense under subparagraph (A) shall be fined not more than
				$30,000,000.
								;
				and
				(2)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking the period at the end and inserting a semicolon;
					(B)in paragraph (3),
			 by striking and at the end;
					(C)in paragraph (4),
			 by striking the period at the end and a semicolon; and
					(D)by adding at the
			 end the following:
						
							(5)the term
				identified as meeting military standards relating to a good or
				service—
								(A)means the good or
				service—
									(i)bears a label,
				tag, stamp, product code, phrase, or emblem of any kind that indicates that the
				good or service meets a standard, requirement, or specification issued by the
				Department of Defense, an Armed Force, or a reserve component;
									(ii)is packaged in a
				wrapper, container, box, case, or packaging of any type or nature which bears a
				label, tag, stamp, product code, phrase, or emblem of any kind which indicates
				that the good or services meets a standard, requirement, or specification
				issued by the Department of Defense, an Armed Force, or a reserve component;
				or
									(iii)is accompanied
				by or marketed with a certificate or other oral or written representation that
				the good or service meets a standard, requirement, or specification issued by
				the Department of Defense, an Armed Force, or a reserve component; and
									(B)shall not apply
				to the identification of a good or service in a manner that is unlikely to
				cause confusion, to cause mistake, or to deceive; and
								(6)the term
				use in a military or national security application means the use
				of a good or service, independently, in conjunction with, or as a component of
				another good or service—
								(A)during the
				performance of the official duties of the Armed Forces of the United States or
				the reserve components of the Armed Forces; or
								(B)by or for the
				United States in furtherance of the national defense or national
				security.
								.
					(b)Sentencing
			 guidelines
				(1)DirectiveNot
			 later than 180 days after the date of enactment of this Act, pursuant to is
			 authority under section 994 of title 28, United States Code, and in accordance
			 with this subsection, the United States Sentencing Commission shall review and
			 amend the Federal sentencing guidelines and policy statements application to
			 persons convicted of an offense under section 2320(a) of title 18, United
			 States Code, to reflect the intent of Congress that penalties for such offenses
			 be increased in comparison to those provided on the day before the date of
			 enactment of this Act under the guidelines and policy statements.
				(2)RequirementsIn
			 amending the Federal Sentencing Guidelines and policy statements under
			 paragraph (1), the United States Sentencing Commission shall—
					(A)ensure that the
			 guidelines and policy statements, including section 2B5.3 of the Federal
			 Sentencing Guidelines (and any successor thereto), reflect—
						(i)the
			 serious nature of the offenses described in section 2320(a) of title 18, United
			 States Code;
						(ii)the need for an
			 effective deterrent and appropriate punishment to prevent offenses under
			 section 2320(a) of title 18, United States Code; and
						(iii)the
			 effectiveness of incarceration in furthering the objectives described in
			 clauses (i) and (ii);
						(B)consider the
			 extent to which the guidelines appropriately account for the risk, even if
			 attenuated or unknown to the offender, to members of the Armed Forces of the
			 United States, military readiness, and national security resulting from an
			 offense committed under section 2320(a) of title 18, United States Code,
			 including in instances involving a limited value or quantity of goods or
			 services;
					(C)ensure reasonable
			 consistency with other relevant directives and guidelines and Federal
			 statutes;
					(D)make any
			 necessary conforming changes to the guidelines; and
					(E)ensure that the
			 guidelines relating to offenses under section 2320(a) of title 18, United
			 States Code, adequately meet the purposes of sentencing, as described in
			 section 3553(a)(2) of title 18, United States Code.
					
